     Steven M. Tindall, SBN #187862
 1
     Email: smt@classlawgroup.com
 2   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
 3   Oakland, California 94612
     Telephone: (510) 350-9700
 4   Facsimile: (510) 350-9701
 5
     Beth E. Terrell, SBN #178181
 6   Email: bterrell@terrellmarshall.com
     Jennifer Rust Murray, Admitted Pro Hac Vice
 7   Email: jmurray@terrellmarshall.com
     936 North 34th Street, Suite 300
 8   Seattle, Washington 98103
 9   Telephone: (206) 816-6603
     Facsimile: (206) 319-5450
10
     Class Counsel
11
                                UNITED STATES DISTRICT COURT
12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13   ABANTE ROOTER AND PLUMBING,
     INC., individually and on behalf of all others       NO. 3:16-cv-05486-JCS
14
     similarly situated,
                                                          [PROPOSED] ORDER GRANTING
15
                                   Plaintiff,             FINAL APPROVAL OF CLASS ACTION
16                                                        SETTLEMENT, AWARDING
            v.                                            ATTORNEYS’ FEES, AND APPROVING
17                                                        INCENTIVE AWARD AND
     PIVOTAL PAYMENTS INC., d/b/a/                        ADMINISTRATION COSTS
18   CAPITAL PROCESSING NETWORK and
     CPN,                                                 JURY TRIAL DEMAND
19
                                   Defendant.             Complaint Filed: September 26, 2016
20
                                                          DATE:     October 5, 2018
21                                                        TIME:     2:00 p.m.
                                                          LOCATION: Courtroom G - 15th Floor
22

23          This matter came before the Court for final approval of a proposed class action settlement
24   between Plaintiff Abante Rooter and Plumbing, Inc. and Defendant Pivotal Payments, Inc., d/b/a
25   as Capital Processing Network and CPN (“Pivotal”). By order dated March 28, 2018, the Court
26   granted preliminary approval of the settlement, preliminarily certified the settlement class for
27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 1
     CASE NO. 3:16-CV-05486-JCS
 1   purposes of sending notice, and authorized notice to the settlement class. Having considered all
 2   briefs and argument submitted in connection with the settlement1 and following a final fairness
 3   hearing held on October 5, 2018, the Court finds that the settlement is fair, reasonable, and
 4   adequate and grants final approval of the settlement, awards attorneys’ fees in the amount of
 5   20% of the settlement fund, and approves an incentive award of $2,000 and administration costs
 6   in the amount of $1,071,575.
 7                                              Background
 8          On November 1, 2017, Plaintiff filed a motion for preliminary approval of a settlement
 9   that required Pivotal to pay $9 million to establish a common fund on behalf of a proposed class
10   of persons who Plaintiff alleges received pre-recorded calls selling Pivotal’s payment processing
11   services. The settlement proposed to resolve claims against Pivotal for its alleged violation of the
12   Telephone Consumer Protection Act, 47 U.S.C. § 227. At a hearing on December 1, 2017, the
13   Court denied the motion without prejudice. The Court raised several questions about the
14   settlement, including (1) the amount of the settlement fund and whether there was sufficient
15   evidence of Pivotal’s financial condition and the challenges Plaintiff faced in proving vicarious
16   liability in the record, (2) whether a claims process was necessary for distribution of the
17   settlement fund to class members, (3) whether the settlement should take into account the fact
18   that some class members received more than one call, (4) the breadth of the class definition, (5)
19

20

21   1
       The Court has considered the following briefs and other documents: Plaintiff’s Motion for
22   Attorneys’ Fees, Costs, and Service Award (Dkt. Nos. 102-108, 126); Objection by Bruce
     Ebneter (Dkt. No. 111); Objection of Route 42 Dance Academy, LLC (Dkt. No. 112);
23   Supplemental Objection of Route 42 Dance Academy, LLC (Dkt. No. 125); Plaintiff’s Motion
     for Final Approval of Class Action Settlement (Dkt. Nos. 127-129); Defendant’s Response to
24   Objections to Proposed Class Action Settlement (Dkt. No. 130); Route 42 Dance Academy’s
     Response to Motion for Final Approval of Class Action Settlement (Dkt. No. 132); Plaintiff’s
25   Reply in Support of Motion for Final Approval of Class Action Settlement (Dkt. No. 134-135);
26   Defendant’s Reply in Support of Motion for Final Approval (Dkt. No. 136-137); Route 42 Dance
     Academy’s Sur-Reply (Dkt. No. 142-1); Supplemental Declaration of Angie Birdsell Regarding
27   Notice Administration (Dkt. No. 145).
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 2
     CASE NO. 3:16-CV-05486-JCS
 1   the amount of the requested service award, and (6) the amount of the requested attorneys’ fee
 2   award in relation to the amount to be recovered by the settlement class.
 3           Following the hearing, the parties engaged in further negotiations in light of the issues
 4   raised by the Court, modified the agreed upon settlement in various ways, and executed an
 5   Amended Settlement Agreement. Plaintiff then filed a motion for preliminary approval of the
 6   amended settlement on February 9, 2018. The Amended Settlement Agreement addressed the
 7   Court’s concerns with the distribution of the settlement fund by allocating funds on a “per call”
 8   basis as well as significantly narrowing the breadth of the class definition and release, and
 9   reduced the amount of the requested service award. In addition, Plaintiff provided the Court with
10   additional information about Pivotal’s financial condition and the risks involved in continued
11   litigation, including the likelihood that Plaintiff would be unable to prove Pivotal’s vicarious
12   liability for the allegedly illegal telemarketing calls made by EPLJ and its principal Gordon
13   Rose. Plaintiff also explained why a claims process was necessary and justified given the
14   circumstances of the case, supported by a declaration from the proposed settlement
15   administrator, Epiq Class Action & Claims Solutions, Inc.
16           Pivotal also filed a memorandum in support of the Amended Settlement Agreement along
17   with a sealed declaration of its Director, Philip Fayer (“Fayer Declaration”). Pivotal’s
18   memorandum addressed its contention that it was not in an agency relationship with the
19   telemarketer who made the calls at issue (i.e., EPLJ) and therefore could not be held vicariously
20   liable, citing Ninth Circuit authority and evidence in support. Pivotal also addressed its financial
21   condition, supported by Mr. Fayer’s sealed declaration and financial statements attached thereto
22   as exhibits.
23           The Court held a hearing on March 16, 2018, and addressed some changes to the notice
24   documents and the procedure for class members to opt out of the settlement. Plaintiff filed a
25   supplemental submission with revised notice documents and the Court ultimately granted
26   preliminary approval of the Amended Settlement Agreement on March 28, 2018.
27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 3
     CASE NO. 3:16-CV-05486-JCS
 1          On April 27, 2018, Epiq sent the Court-approved postcard notice by first class mail to
 2   1,750,564 class members. As of August 28, 2018, only 92,125 postcard notices were returned as
 3   undeliverable for which Epiq was unable to obtain a more current address. Epiq estimates that
 4   the notice program reached approximately 95.2% of settlement class members. Epiq established
 5   a settlement website with detailed information about the settlement, including key dates, the
 6   Court-approved long form notice, the Amended Settlement Agreement, and relevant briefing.
 7   The notice and website also provided a toll-free number that settlement class members could call
 8   to reach a 24-hour automated phone system with recorded answers to frequently asked questions.
 9   Class members were also able to call a different toll-free number to reach Class Counsel with
10   any questions they had about the settlement. Epiq sent notice of the settlement to 55 federal, state
11   and United States Territory officials in compliance with the Class Action Fairness Act.
12          Plaintiff filed a motion for attorneys’ fees, costs, and service award on May 25, 2018.
13   Plaintiff requested Court approval of an “all in” attorneys’ fee award of 25% of the settlement
14   fund, or $2,250,000, which included all litigation costs. Plaintiff also requested Court approval of
15   a service award of $2,000. The motion was posted on the settlement website.
16          Two class members filed objections to the settlement. Bruce Ebneter objected to the
17   amount of the settlement. Route 42 Dance Academy, LLC (“Route 42 Dance Academy”) filed an
18   objection through its counsel, Timothy Hanigan. Route 42 Dance Academy’s objection stated
19   that it was also represented by attorney Christopher Bandas, who chose not to make an
20   appearance but reserved the right to do so. Route 42 Dance Academy objected to the amount of
21   the settlement, the requirement that class members file claim forms, and the amount of the
22   requested attorneys’ fee award. Route 42 Dance Academy also objected to the fact that the
23   Fayer Declaration was sealed.
24          The Court held a telephone conference on July 13, 2018 to address Route 42 Dance
25   Academy’s objection that Pivotal’s financial information should be unsealed for class members
26   to review. At the Court’s request, the parties filed memoranda addressing the issue on July 20,
27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 4
     CASE NO. 3:16-CV-05486-JCS
 1   2018. On July 24, 2018, the Court issued an order concluding that the financial information
 2   should not be unsealed because it was apparent on its face that, if publicly disclosed, the
 3   information could harm Pivotal’s business interests and the sealing had not impaired the ability
 4   of class members to evaluate the settlement. Nonetheless, the Court provided Route 42 Dance
 5   Academy with the opportunity to review the financial information subject to the protective order
 6   entered in the case and to file a supplemental objection. Route 42 Dance Academy signed the
 7   protective order, reviewed the financial information, and filed a supplemental objection.
 8           Plaintiff filed a motion for final approval of the settlement on August 31, 2018. Pivotal
 9   filed a response to the objections to the settlement on the same date. Route 42 Dance Academy
10   filed a response to the motion for final approval reiterating its objections to the settlement and
11   the requested attorneys’ fee award. Plaintiff filed a reply in support of their motion for final
12   approval and Pivotal filed a reply to Route 42 Dance Academy’s response on September 21,
                                                              5
13   2018. The Court held a final fairness hearing on October 8, 2018, and granted final approval of
14   the settlement, subject to receiving final detailed information from Epiq about its costs to
15   administer the settlement. No class members or their counsel, including Route 42 Dance
16   Academy, appeared at the final fairness hearing.
17                                      Final Approval of Settlement
18           The Court finds that the settlement is fair, reasonable and adequate and grants final
19   approval of the settlement. The Court also certifies the class for settlement purposes and finds
20   that notice to the class complied with Rule 23 and due process.
21           Settlements are favored, particularly in the class action context. In re Syncor ERISA
22   Litig., 516 F.3d 1095, 1101 (9th Cir. 2008) (“[T]here is a strong judicial policy that favors
23   settlements, particularly where complex class action litigation is concerned.”). The Ninth Circuit
24   has established a list of factors for courts to consider when evaluating whether a proposed
25   settlement is fair, reasonable and adequate: (1) the strength of the plaintiffs’ case; (2) the risk,
26   expense, complexity, and likely duration of further litigation; (3) the risk of maintaining class
27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 5
     CASE NO. 3:16-CV-05486-JCS
 1   action status throughout the trial; (4) the benefits offered in the settlement; (5) the extent of
 2   discovery completed and the stage of the proceedings; (6) the experience and views of counsel;
 3   (7) the presence of a governmental participant; and (8) the reaction of the class members to the
 4   proposed settlement. Churchill Village, L.L.C. v. General Electric, 361 F.3d 566, 575 (9th Cir.
 5   2004). All of the Churchill factors support approval of the settlement.
 6           Plaintiff expressed confidence in the merits of its case but noted recent Ninth Circuit
 7   decisions that make it difficult for a plaintiff to prevail in a TCPA case that turns on proof of the
 8   defendant’s vicarious liability. See Jones v. Royal Admin. Servs. Inc., 887 F.3d 443 (9th Cir.
 9   2018); Kristensen v. Credit Payment Servs., 879 F.3d 1010 (9th Cir. 2018). Pivotal addressed the
10   challenges Plaintiff faced in proving vicarious liability as well, citing case law and evidence
11   supporting its position. If Plaintiff failed to prove Pivotal’s vicarious liability, the class would
12   recover nothing. The Court finds that Jones and the other cases cited by the parties strongly
13   support approving the settlement here. The Court is also mindful that all litigation, and class
14   litigation in particular, carries substantial risk, and that Plaintiff would have to prevail on a
15   motion for class certification, defeat a motion for summary judgment, persuade a jury of
16   Pivotal’s liability, and retain a judgment through appeal for the class to recover anything at all.
17   The settlement avoids the risk, expense, complexity and duration of further litigation and
18   provides prompt and certain relief for class members. See Nat’l Rural Telecomm’ns Coop. v.
19   DirecTV, Inc., 221 F.R.D. 523, 526 (C.D. Cal. 2004) (“The Court shall consider the vagaries of
20   litigation and compare the significance of immediate recovery by way of the compromise to the
21   mere possibility of relief in the future, after protracted and expensive litigation.”).
22           The Court finds that Pivotal did not have the ability to pay an amount that was higher
23   than the $9 million settlement. The evidence Pivotal provided the Court of its financial condition
24   demonstrates that the amount of the settlement fund is adequate and represents a reasonable
25   settlement of Plaintiff’s claims. It is also a virtual certainty that Pivotal could never pay a
26   judgment in the amount of its total potential liability. Pivotal faced a potential judgment of
27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 6
     CASE NO. 3:16-CV-05486-JCS
 1   $5,796,836,000 if it lost at trial (11,593,672 calls x $500 per call). With trebling, Pivotal’s
 2   exposure could have exceeded $17.4 billion. See Reickborn v. Velti PLC, No. 13-cv-03889-
 3   WHO, 2015 WL 468329, at *6 (N.D. Cal. Feb. 3, 2015) (finding the defendants’ financial
 4   condition “highlights the reasonableness of the settlement amount”). The settlement also
 5   compares favorably to other TCPA settlements. Class members who filed timely claims are
 6   expected to receive payments of approximately $25.48 per telemarketing call, resulting in an
 7   average payment of $161.32. See, e.g., Bayat v. Bank of the West, No. C-13-2376 EMC, 2015
 8   WL 1744342, at *5 (N.D. Cal. Apr. 15, 2015) (collecting cases and approving settlement where
 9   each class member received approximately $151); In re Capital One Tel. Consumer Prot. Act
10   Litig., 80 F. Supp. 3d 781, 787 (N.D. Ill. 2015) (approving settlement where each claimant
11   received $34.60); Estrada v. iYogi, Inc., No. 2:13–01989 WBS CKD, 2015 WL 5895942, at *7
12   (E.D. Cal. Oct. 6, 2015) (granting preliminary approval to TCPA settlement where class
13   members were expected to receive $40).
14          The experience and views of counsel also support approval of the settlement. Class
15   Counsel have substantial experience litigating TCPA class actions and support the settlement.
16   See Perkins v. LinkedIn Corp., No. 13-CV-04303-LHK, 2016 WL 613255, at *3 (N.D. Cal.
17   2016) (“[T]he views of Plaintiffs’ counsel, who are experienced in litigating and settling
18   complex consumer class actions, weigh in favor of final approval.”). The settlement was
19   negotiated at arm’s length after the parties engaged in sufficient discovery to understand the
20   strengths and weaknesses of their claims and defenses. Class Counsel’s time records show that
21   they conducted formal and informal discovery of Pivotal and third parties and worked with
22   experts. See In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 459 (9th Cir. 2000) (finding the
23   stage of proceedings supported settlement where class counsel conducted investigation,
24   discovery, and research and worked with experts).
25          The reaction of the class to the settlement supports approval of the settlement as well.
26   Only two class members objected, 47 requested exclusion, and 37,970 filed valid claims. See
27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 7
     CASE NO. 3:16-CV-05486-JCS
 1   Tadepalli v. Uber Techs., Inc., No. 15-CV-04348-MEJ, 2016 WL 1622881, at *8 (N.D. Cal. Apr.
 2   25, 2016) (observing that “the absence of a large number of objections to a proposed class action
 3   settlement raises a strong presumption that the terms of a proposed class settlement action are
 4   favorable to the class members” (citation omitted)). While the claims rate is on the lower end,
 5   that is not a reason to deny approval of the settlement, particularly when (1) a claims process was
 6   the only way to ensure that individuals who submitted claims were actually class members and
 7   (2) the notice program reached 95.2% of class members, including a large percentage by direct
 8   mail. Courts have approved settlements with similar claims rates. See, e.g., In re Online DVD-
 9   Rental Antitrust Litig., 779 F.3d 934, 944-45 (9th Cir. 2015) (affirming approval of settlement
10   where 1,183,444 of 35 million class members—less than 3.4%—filed claims); Poertner v.
11   Gillette Co., 618 F. App’x 624, 625-26, 630-31 (11th Cir. 2015) (affirming approval of
12   settlement where only 55,346 of 7.26 million class members—less than 1%—filed claims);
13   Moore v. Verizon Commc’ns Inc., No. C 09–1823 SBA, 2013 WL 4610764, at *8 (N.D. Cal.
14   Aug. 28, 2013) (granting final approval of class action settlement with 3% claims rate); Touhey
15   v. United States, No. EDCV 08-01418-VAP (RCx), 2011 WL 3179036, at *7-8 (C.D. Cal. July
16   25, 2011) (approving a settlement with a 2% claims rate); see also Keil v. Lopez, 862 F.3d 685,
17   696-97 (8th Cir. 2017) (“a claim rate as low as 3 percent is hardly unusual in
18   consumer class actions and does not suggest unfairness”).
19          The Court certifies, for settlement purposes only, the following class:
20             All individuals, entities and persons to whom: (a) EPLJ or Gordon Rose
               made one or more non-emergency telephone calls; (b) allegedly on
21             Pivotal’s behalf; (c) promoting credit card processing services, other
               services, or goods of any kind; (d) to their cellular telephone number;
22
               (e) through the use of an automatic telephone dialing system or an artificial
23             or prerecorded voice; and (f) at any time in the period from April 15, 2016
               up through and including September 2, 2016.
24

25   The settlement class satisfies the requirements of Rule 23(a). Numerosity is satisfied because the

26   class has approximately 1.9 million members. See Celano v. Marriott Int’l Inc., 242 F.R.D. 544,

27   549 (N.D. Cal. 2007) (numerosity is generally satisfied when a class has 40 or more members).
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 8
     CASE NO. 3:16-CV-05486-JCS
 1   Commonality is satisfied because the central questions in this case—whether Pivotal is
 2   vicariously liable for calls made by EPLJ or Gordon Rose and whether the calls violated the
 3   TCPA—turn on common evidence and can be resolved for all class members at one time. See,
 4   e.g., Kristensen v. Credit Payment Servs., 12 F. Supp. 3d 1292, 1306 (D. Nev. 2014). Typicality
 5   is satisfied because Plaintiff’s claims arise from the same course of alleged conduct by Pivotal
 6   and are based on the same legal theories as the class’s claims. See Whitaker v. Bennett Law,
 7   PLLC, No. 13-3145, 2014 WL 5454398, at *5 (S.D. Cal. Oct. 27, 2014). Adequacy is satisfied
 8   because Plaintiff has no conflicts of interest with other class members, has demonstrated its
 9   commitment to the class, and is represented by counsel who are experienced in litigating TCPA
10   and other class action cases. See Ellis v. Costco Wholesale Corp., 657 F.3d 970, 985 (9th Cir.
11   2011).
12            The requirements of Rule 23(b)(3) are also satisfied. Predominance is satisfied because
13   the overarching common question of whether Pivotal is vicariously liable for the calls placed by
14   EPLJ or Gordon Rose can be resolved using the same evidence for all class members and is
15   exactly the kind of predominant common issue that makes certification appropriate. See Tyson
16   Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016). The other elements of Plaintiff’s
17   claims can also be proven with common evidence, including whether EPLJ and Mr. Rose used
18   an automatic telephone dialing system or a pre-recorded message to place calls to cell phones,
19   and whether Pivotal or EPLJ and Mr. Rose acted willfully. Superiority is satisfied because
20   classwide resolution is the only practical method of addressing the alleged telemarketing
21   violations of millions of class members with modest individual claims. See Local Joint Exec. Bd.
22   of Culinary/Bartender Trust Fund v. Las Vegas Sands, Inc., 244 F.3d 1152, 1163 (9th Cir. 2001).
23            Finally, the Court finds that notice to the class of the settlement complied with Rule
24   23(c)(3) and (e) and due process. Rule 23(e)(1) states that “[t]he court must direct notice in a
25   reasonable manner to all class members who would be bound by” a proposed settlement,
26   voluntary dismissal, or compromise. Class members are entitled to the “best notice that is
27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 9
     CASE NO. 3:16-CV-05486-JCS
 1   practicable under the circumstances” of any proposed settlement before it is finally approved by
 2   the Court. Fed. R. Civ. P. 23(c)(2)(B). The amendments to Rule 23(c)(2)(B) that will go into
 3   effect as of December 1, 2018 provide that “notice may be by one or more of the following:
 4   United States mail, electronic means, or other appropriate means.” To comply with due process,
 5   notice must be “the best notice practicable under the circumstances, including individual notice
 6   to all members who can be identified through reasonable effort.” Amchem Prods. v. Windsor,
 7   521 U.S. 591, 617 (1997). The notice program included notice sent by first class mail to
 8   1,750,564 class members and reached approximately 95.2% of the class. In addition, Plaintiff’s
 9   motion for attorneys’ fees was filed and posted on the settlement website at least thirty days
10   before the deadline to object in accordance with In re Mercury Interactive Corp. Securities
11   Litigation, 618 F.3d 988 (9th Cir. 2010).
12                                         Attorneys’ Fee Award
13          The Court awards attorneys’ fees in the amount of 20% of the settlement fund, which
14   equals $1,800,000. The percentage-of-the-fund method is the appropriate method to use to
15   determine the attorneys’ fee award in this case because counsel’s efforts created a common fund
16   for the benefit of the class. See In re Bluetooth Headset Products Liab. Litig., 654 F.3d 935, 942
17   (9th Cir. 2011) (“Because the benefit to the class is easily quantified in common-fund
18   settlements, we have allowed courts to award attorneys a percentage of the common fund in lieu
19   of the often more time-consuming task of calculating the lodestar.”). The Ninth Circuit has
20   established that 25% is “a proper benchmark figure,” with common fund fees typically ranging
21   from 20% to 30% of the fund. In re Coordinated Pretrial Proceedings in Petroleum Products
22   Antitrust Litig., 109 F.3d 602, 607 (9th Cir. 1997) (citation omitted).
23          The 25% benchmark is the starting point for the analysis, and the percentage may be
24   adjusted up or down based on the court’s consideration of “all of the circumstances of the case.”
25   Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048 (9th Cir. 2002). The relevant factors include
26   (1) the results achieved for the class, (2) the risk counsel assumed, (3) the skill required and the
27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 10
     CASE NO. 3:16-CV-05486-JCS
 1   quality of the work, (4) the contingent nature of the fee, (5) whether the fee is above or below the
 2   market rate, and (6) awards in similar cases. Id. at 1048-50. Most of these factors support a fee
 3   award at the 25% benchmark. Class Counsel assumed significant risk of recovering no fee in
 4   taking on this litigation on a contingent basis given the challenges in proving Pivotal’s vicarious
 5   liability for the telemarketing calls and collecting a judgment in light of Pivotal’s financial
 6   condition. Counsel’s skill and quality of work is evident from the settlement they negotiated
 7   despite these challenges and the efficient manner in which they litigated this case, and a fee at
 8   the 25% benchmark is in line with awards in similar cases. See, e.g., Ikuseghan v. Multicare
 9   Health Sys., No. C 14-5539 BHS, 2016 WL 4363198, at *2 (W.D. Wash. Aug. 16, 2016)
10   (awarding a fee of 30% of a $2.5 million settlement fund after surveying fee awards in TCPA
11   class settlements in the Ninth Circuit and finding that more than half of the awards were at the
12   25% benchmark or higher).
13          Nonetheless, the Court is awarding a fee of 20% of the settlement fund, which is lower
14   than the Ninth Circuit benchmark. This fee reflects the Court’s concern about the recovery for
15   the class being reduced due to, among other things, Pivotal’s financial condition . Because the
16   class is recovering less than it otherwise would due to Pivotal’s financial condition, the Court
17   believes Class Counsel should recover less as well. The Court noted that a reduction might be
18   made to the attorneys’ fees award at the initial preliminary approval hearing held on December 1,
19   2017. The Court has now decided that a reduction is appropriate.
20          A rough lodestar crosscheck confirms the reasonableness of the fee award. Class Counsel
21   provided their detailed time records as well as narrative descriptions of the work they performed
22   and the hourly rates, education, and experience of each attorney and staff member who
23   contributed to the litigation. The hourly rates are commensurate with the prevailing rate charged
24   by attorneys of similar skill and experience in the local community, see Chalmers v. City of Los
25   Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986), as confirmed by the declaration of San Francisco
26   consumer attorney Bryan Kemnitzer after his review of Class Counsel’s rates and qualifications.
27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 11
     CASE NO. 3:16-CV-05486-JCS
 1   Class Counsel devoted a reasonable 1,294.05 hours to investigation, discovery, motion practice,
 2   and negotiating and documenting the settlement as of May 25, 2018, and have devoted additional
 3   time since then to respond to the objections and to class member inquiries. The fee award
 4   represents a reasonable 2.7 multiplier on Class Counsel’s $663,640.50 lodestar as of May 25,
 5   2018. See Vizcaino, 290 F.3d at 1051 n.6 (finding that courts in the Ninth Circuit award
 6   multipliers ranging from 1.0 to 4.0).
 7          Class Counsel did not request separate reimbursement of their litigation expenses but did
 8   provide the Court with information about the expenses they incurred. Attorneys who create a
 9   common fund are entitled to reimbursement of their out-of-pocket expenses so long as they are
10   reasonable, necessary and directly related to the work performed on behalf of the class. Vincent
11   v. Hughes Air W., 557 F.2d 759, 769 (9th Cir. 1977); see also Corson v. Toyota Motor Sales
12   U.S.A., Inc., No. CV 12-8499-JGB, 2016 WL 1375838, at *9 (C.D. Cal. Apr. 4, 2016)
13   (“Expenses such as reimbursement for travel, meals, lodging, photocopying, long-distance
14   telephone calls, computer legal research, postage, courier service, mediation, exhibits, documents
15   scanning, and visual equipment are typically recoverable.”); Hopkins v. Stryker Sales Corp., No.
16   11-CV-02786-LHK, 2013 WL 496358, at *6 (N.D. Cal. Feb. 6, 2013) (awarding costs for
17   document review, depositions, and experts). Class Counsel’s expenses of $50,874.04 were
18   reasonably incurred and directly related to their work on behalf of the class, with the largest
19   expense related to retaining an expert to perform the data analysis that was essential to proving
20   Pivotal’s liability and identifying class members for notice purposes.
21                                             Service Award
22          The Court approves a service award of $2,000 to Plaintiff Abante Rooter & Plumbing,
23   Inc. The Ninth Circuit has said that service awards that are “intended to compensate class
24   representatives for work undertaken on behalf of a class ‘are fairly typical in class action cases.’”
25   In re Online DVD, 779 F.3d at 943 (quoting Rodriguez v. West Publishing, 563 F.3d 948, 958-59
26   (9th Cir. 2009)). Service awards recognize the effort class representatives expend, the financial
27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 12
     CASE NO. 3:16-CV-05486-JCS
 1   or reputational risk they undertake, and their willingness to act as private attorneys general. West
 2   Publishing, 563 F.3d at 958-59. The factors courts consider include the class representative’s
 3   actions to protect the interests of the settlement class, the degree to which the class has benefitted
 4   from those actions, the time and effort the class representative expended in pursuing the
 5   litigation, and any risk the class representative assumed. Staton v. Boeing Co., 327 F.3d 938, 977
 6   (9th Cir. 2003). Courts also “balance ‘the number of named plaintiffs receiving incentive
 7   payments, the proportion of the payments relative to the settlement amount, and the size of each
 8   payment.’” Wren v. RGIS Inventory Specialists, No. C 06-05778 JCS, 2011 WL 1230826, at *32
 9   (N.D. Cal. Apr. 1, 2011) (quoting Staton, 327 F.3d at 977).
10          These factors support a $2,000 service award in this case, which is less than half the
11   Ninth Circuit’s benchmark for service awards. See In re Yahoo Mail Litig., No. 13-CV-4980-
12   LHK, 2016 WL 4474612, at *11 (N.D. Cal. Aug. 25, 2016) (“The Ninth Circuit has established
13   $5,000.00 as a reasonable benchmark [for service awards].”). Fred Heidarpour, the president of
14   Abante Rooter and Plumbing, Inc., filed a declaration describing the time he and his wife
15   devoted to this case. Among other things, they documented the calls they received, contacted
16   Pivotal about the calls, assisted Class Counsel with developing the facts in the complaint,
17   responded to discovery requests and collected responsive documents, sat for depositions, and
18   regularly communicated with Class Counsel about the progress of the case. Mr. Heidarpour
19   estimates that they spent at least 75 hours working on the case, time that otherwise they would
20   have devoted to their business.
21                                          Administration Costs
22          In its preliminary approval order, the Court appointed Epiq to serve as the Settlement
23   Administrator and to implement the notice program, process class members’ claims, and
24   distribute the settlement fund. Epiq has provided the Court with a bill for its services
25   accompanied with a declaration describing the work performed. The Court finds Epiq’s
26

27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 13
     CASE NO. 3:16-CV-05486-JCS
 1   administration costs are reasonable and approves payment of $1,071,575 to Epiq for the work it
 2   performed in connection with the settlement.
 3                                     The Objections Are Overruled
 4           The Court has considered the objections filed by Bruce Ebneter and Route 42 Dance
 5   Academy and overrules them. Aside from the notice and sealing issue which the Court
 6   previously determined to be without merit, both objectors raise issues that were previously raised
 7   by the Court at the December 1, 2017 preliminary approval hearing and were addressed by the
 8   parties to the Court’s satisfaction.
 9           Mr. Ebneter and Route 42 Dance Academy both object to the amount of the settlement.
10   The parties provided the Court with a thorough analysis of the risks Plaintiff faced in continued
11   litigation and documentation supporting Pivotal’s financial condition, which preclude it from
12   paying an amount that is higher than the $9 million settlement fund. The objections do not take
13   these considerations into account and ignore the very real risk that the class could recover
14   nothing at all. Route 42 Dance Academy was given the opportunity to review the confidential
15   financial information that Pivotal filed under seal. The objections it makes to the persuasiveness
16   and timing of the financial information are speculative and unpersuasive. See Torisi v. Tucson
17   Elec. Power Co., 8 F.3d 1370, 1376 (9th Cir. 1993) (rejecting challenges to evidence of the
18   defendant’s financial condition because the objector “offers nothing but conclusory argument to
19   the contrary”).
20           Route 42 Dance Academy objects to the claim process and argues that payments should
21   be mailed directly to class members. Plaintiff responded to the Court’s concern about the claim
22   process in its motion for preliminary approval of the amended settlement. Among other things,
23   Plaintiff pointed out that a claim process is appropriate when no notice has previously been sent
24   to the class and class members’ contact information has not been verified as current. See, e.g., In
25   re Uber FCRA Litig., No. 14-cv-05200-EMC, 2017 WL 2806698, at *8 (N.D. Cal. June 29,
26   2017); Braynen v. Nationstar Mortg., LLC, No. 14-CV-20726, 2015 WL 6872519, at *14 (S.D.
27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 14
     CASE NO. 3:16-CV-05486-JCS
 1   Fla. Nov. 9, 2015). Epiq provided a declaration in which it estimated that sending checks directly
 2   to class members would add more than a million dollars to the anticipated cost of the notice
 3   program. In addition, submitting a claim required minimal effort, since the class member had
 4   only to enter a name, physical address, email address, contact telephone number, the telephone
 5   number that received the call, and provide a signature. The parties also ensured that mechanisms
 6   were in place to encourage the filing of claims, including a settlement website and toll free
 7   numbers. See Schulte v. Fifth Third Bank, 805 F. Supp. 2d 560, 591 (N.D. Ill. July 29, 2011) (the
 8   proposed claim form was “not unduly burdensome, long, or complex” and the parties’ “use of a
 9   settlement website and toll free number suggests that the claims process was designed to
10   encourage—not discourage—the filing of claims”).
11          Route 42 Dance Academy objects to the requested attorneys’ fee, arguing that it should
12   be limited to Class Counsel’s lodestar. The lodestar method is typically used when the value of
13   the class’s recovery is difficult to determine or the fee is based on a fee-shifting statute. See In re
14   Bluetooth, 654 F.3d at 941. The lodestar method has also been criticized as encouraging lawyers
15   to prolong the litigation and discourage early settlements that would benefit the class. See
16   Vizcaino, 290 F.3d at 1050 n.5. The percentage-of-the-fund method is therefore typically used to
17   award a fee in common fund cases like this one. See William B. Rubenstein, 5 Newberg on Class
18   Actions § 15:67 (5th ed. Dec. 2017) (empirical data shows that “only about 10% of courts use a
19   pure lodestar method” to determine fees in common fund cases). Route 42 Dance Academy also
20   argues that the attorneys’ fee award should be adjusted downward because the multiplier is too
21   high. The Court has awarded a fee of 20% of the settlement fund rather than the 25% that
22   Plaintiff requested because the class is recovering less than it otherwise would due to Pivotal’s
23   financial condition. As discussed at the December 1, 2017 preliminary approval hearing, under
24   these circumstances the class’s attorneys should recover less as well. The resulting 2.7 lodestar is
25   reasonable and well within the range of average lodestars awarded in this circuit. See Vizcaino,
26   290 F.3d at 1051 n.6.
27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 15
     CASE NO. 3:16-CV-05486-JCS
 1                                               Conclusion
 2          The Court grants final approval of the settlement, awards attorneys’ fees in the amount of
 3   20% of the settlement fund, approves payment of a service award to Plaintiff in the amount of
 4   $2,000, and approves payment of administrative costs to Epiq in the amount of $1,071,575. The
 5   Court orders the parties and Epiq to perform the obligations outlined in the Amended Settlement
 6   Agreement, which is incorporated into this order. Settlement class members who made timely
 7   and valid requests for exclusion are not bound by the Amended Settlement Agreement or this
 8   order. The Court dismisses Plaintiff’s claims against Pivotal with prejudice and finds that no
 9   reason exists for delay in entering this order and final judgment.
10

11          IT IS HEREBY ORDERED.
12          DATED this ______        October                                      S DISTRICT
                        15th day of _________________, 2018.
                                                                              TATE           C




                                                                                                    O
                                                                          S




                                                                                                     U
13                                                                      ED




                                                                                                      RT
                                                                    UNIT


14




                                                                                                             R NIA
                                                   UNITED STATES MAGISTRATE
                                                                         . Spero
                                                                                 JUDGE
                                                                    NO




                                                                                          seph C
15                                                                                Judge Jo




                                                                                                            FO
                                                                     RT




                                                                                                        LI
                                                                             ER
                                                                          H




                                                                                                        A
16                                                                                N                     C
                                                                                                    F
                                                                                      D IS T IC T O
                                                                                            R
17

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 16
     CASE NO. 3:16-CV-05486-JCS
 1                                    CERTIFICATE OF SERVICE
 2          I, Jennifer Rust Murray, hereby certify that on October 10, 2018, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5
                    Antony Buchignani, SBN #186528
 6                  Email: tbuchignani@tocounsel.com
                    Drew Hansen, SBN #218382
 7                  Email: dhansen@tocounsel.com
                    Amy Burke, SBN #276699
 8                  Email: aburke@tocounsel.com
                    Seth M. Goldstein, SBN #232071
 9
                    Email: sgoldstein@tocounsel.com
10                  THEODORA ORINGHER PC
                    1840 Century Park East, Suite 500
11                  Los Angeles, California 90067-2120
                    Telephone: (310) 557-2009
12                  Facsimile: (310) 551-0283
13
                    Attorneys for Defendant
14
                    Timothy Ricardo Hanigan
15                  Email: trhanigan@gmail.com
                    LANG HANIGAN & CARVALHO, LLP
16                  21550 Oxnard Street, Suite 760
17                  Woodland Hills, California 91367
                    Telephone: (818) 883-5644
18                  Facsimile: (818) 704-9372

19                  Attorneys for Objector Route 42 Dance Academy, LLC
20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 17
     CASE NO. 3:16-CV-05486-JCS
 1

 2        DATED this 10th day of October, 2018.

 3                                       TERRELL MARSHALL LAW GROUP PLLC
 4
                                         By: /s/ Jennifer Rust Murray, Admitted Pro Hac Vice
 5                                           Jennifer Rust Murray, Admitted Pro Hac Vice
 6                                           Email: jmurray@terrellmarshall.com
                                             936 North 34th Street, Suite 300
 7                                           Seattle, Washington 98103
                                             Telephone (206) 816-6603
 8                                           Facsimile: (206) 319-5450
 9
                                         Class Counsel
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT, AWARDING ATTORNEYS’ FEES, AND APPROVING
     INCENTIVE AWARD AND ADMINISTRATION COSTS - 18
     CASE NO. 3:16-CV-05486-JCS
